Exhibit 10.2

 

EXECUTION

 

FOURTH AMENDMENT TO SECOND AMENDED

AND RESTATED CREDIT AGREEMENT

This fourth AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”), dated as of September 29, 2015, is entered into by and
among SANCHEZ ENERGY CORPORATION, a Delaware corporation (“Borrower”), each of
SEP HOLDINGS III, LLC, a Delaware limited liability company (“SEP”), SN MARQUIS
LLC, a Delaware limited liability company (“SN Marquis”), SN COTULLA ASSETS,
LLC, a Texas limited liability company (“SN Cotulla”), SN OPERATING, LLC, a
Texas limited liability company (“SN Operating”), SN TMS, LLC, a Delaware
limited liability company (“SN TMS”), and SN CATARINA, LLC, a Delaware limited
liability company (“SN Catarina; together with SEP, SN Marquis, SN Cotulla, SN
Operating and SN TMS collectively, the “Guarantors” and each, a “Guarantor”),
the Required Lenders party hereto, and ROYAL BANK OF CANADA, as Administrative
Agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as Issuing Bank.

RECITALS

A.The Borrower, the Guarantors, the Lenders, RBC, as Issuing Bank, and the
Administrative Agent previously entered into that certain Second Amended and
Restated Credit Agreement dated as of June 30, 2014 (as amended by that certain
First Amendment to Second Amended and Restated Credit Agreement dated as of
September 9, 2014, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of March 31, 2015, that certain Third Amendment to
Second Amended and Restated Credit Agreement dated as of July 20, 2015 and as it
may be further amended, restated, supplemented or modified from time to time,
the “Credit Agreement”) and certain other Loan Documents (as defined in the
Credit Agreement) in connection therewith.

B.The Borrower has requested that the Administrative Agent, RBC, as Issuing
Bank, and the Lenders amend the Credit Agreement as set forth herein. The
Administrative Agent, RBC, as Issuing Bank and the Required Lenders are willing
to amend the Credit Agreement on the terms and conditions contained in this
Fourth Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Fourth Amendment and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties hereto, the
Borrower, the Guarantors, the Required Lenders, the Issuing Bank and the
Administrative Agent agree as follows:

1.Defined Terms. Unless otherwise defined herein, capitalized terms used herein
have the meanings assigned to them in the Credit Agreement.

2.Specific Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

 



--------------------------------------------------------------------------------

 



(i)         Recital F of the Credit Agreement is hereby amended by deleting the
words “the Issuing Bank” and substituting therefor the words “Royal Bank of
Canada, as an Issuing Bank”.

(ii)        The following defined terms are hereby added to Section 1.02 of the
Credit Agreement in the proper alphabetical order:

“Bee County Gas Processing Property Ownership and Operating Agreement” means the
Ownership and Operating Agreement between SN Catarina and the Eagle Ford
Midstream JV Counterparty with respect to the ownership and operation of the gas
processing facility that is the subject of the Bee County Gas Processing
Property.

“Catarina Midstream” means Catarina Midstream, LLC, a Delaware limited liability
company, and wholly-owned Subsidiary of SN Catarina to whom the DW Midstream
Assets and SPP Units are contributed as part of the DW Midstream Transaction and
which is an Unrestricted Subsidiary until such time as the disposition of Equity
Interests in Catarina Midstream described in clause (iii) of the definition of
DW Midstream Transaction closes.

“Fourth Amendment” means that certain Fourth Amendment to Second Amended and
Restated Credit Agreement dated the Fourth Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, RBC, as Issuing Bank, and the
Administrative Agent.

“Fourth Amendment Effective Date” means September 29, 2015.

(iii)       The defined term “Agreement” in Section 1.02 of the Credit Agreement
is hereby deleted and the following is substituted therefor:

“Agreement” means this Second Amended and Restated Credit Agreement, as amended
by the First Amendment, Second Amendment, Third Amendment, Fourth Amendment and
as the same may from time to time be amended, modified, supplemented or
restated.

(iv)       The defined term “Alternate Base Rate” in Section 1.02 of the Credit
Agreement is hereby amended to delete “in effect” in clause (c) of the first
sentence thereof and substitute therefor “commencing”.

(v)       The defined term “Annualized Consolidated EBITDA” in Section 1.02 of
the Credit Agreement is amended to delete “and 9.01(c)” from the first sentence
thereof.

(vi)       The defined term “Bee County Gas Processing Property” in Section 1.02
of the Credit Agreement is hereby deleted and the following is substituted
therefor:

“Bee County Gas Processing Property” means a ten percent (10%) undivided
interest in that certain gas processing facility in Bee County, Texas and



-2-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



includes all permits, licenses, rights and other property received in connection
therewith.

(vii)The defined term “DW Midstream Assets” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“DW Midstream Assets” means those Eligible Midstream Assets in Dimmit and Webb
Counties, Texas used to deliver Hydrocarbons produced by one or more Loan
Parties and either contributed to Catarina Midstream or sold to the DW Midstream
Counterparty as part of the DW Midstream Transaction.

(viii)The defined term “DW Midstream Counterparty” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“DW Midstream Counterparty” means the purchaser or parent entity of the
purchaser, as the context requires, of the DW Midstream Assets or the Equity
Interests in Catarina Midstream, as applicable, as part of the DW Midstream
Transaction.

(ix)The defined term “DW Midstream Transaction” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“DW Midstream Transaction” collectively means (i) the contribution of the DW
Midstream Assets by a Loan Party to Catarina Midstream; (ii) the contribution of
some or all of the SPP Units to Catarina Midstream; (iii) the disposition by a
Loan Party of 50% to 100% of the Equity Interests in Catarina Midstream to the
DW Midstream Counterparty or the disposition of such DW Midstream Assets to the
DW Midstream Counterparty, in exchange for cash, DW Midstream Counterparty
Equity Interests or DW Midstream Counterparty Notes; provided that no less than
75% of the aggregate consideration received by the Loan Parties in exchange for
such Equity Interests in Catarina Midstream or such DW Midstream Assets, as
applicable, is in the form of cash or “cash equivalents” as defined in the
indentures governing the Senior Unsecured Notes; (iii) the retention by any Loan
Party of any joint and several liability in connection with Eligible Midstream
Assets transferred to an Unrestricted Subsidiary, including the DW Midstream
Assets, to the extent required under the terms of the HIL Lease and (iv) one or
more Loan Parties entering into gathering, transportation, gas processing, and
other midstream services agreements with the DW Midstream Counterparty and/or
its Affiliates, the terms of which gathering, transportation, gas processing,
and other midstream services agreements are acceptable to Administrative Agent,
as confirmed by the Administrative Agent in writing when such agreements are or
were entered into.

(x)The defined term “Eagle Ford Midstream JV Transaction” in Section 1.02 of the
Credit Agreement is hereby deleted and the following is substituted therefor:





-3-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



“Eagle Ford Midstream JV Transaction” collectively means (a) the acquisition by
SN Catarina of the Bee County Gas Processing Property, (b) direct or indirect
Investments by any Loan Party in the Eagle Ford Midstream JV Sanchez Party, any
Unrestricted Subsidiary parent entity thereof, and/or the Eagle Ford Midstream
JV in an aggregate amount, without duplication, not to exceed $80,000,000,
comprised of (i) cash contributions to the Eagle Ford Midstream JV Sanchez Party
(including cash contributions made indirectly through the Eagle Ford Midstream
JV Sanchez Party’s Unrestricted Subsidiary parent(s), if any), (ii)  Eagle Ford
Midstream JV Transaction Additional Fees, (iii) net amounts paid pursuant to the
Eagle Ford Midstream JV Transaction Netting Agreement to the extent not
reimbursed pursuant to the Eagle Ford Midstream JV Transaction Reimbursement
Agreement, (iv) amounts paid pursuant to the Eagle Ford Midstream JV Transaction
Guaranty to the extent not reimbursed pursuant to the Eagle Ford Midstream JV
Transaction Reimbursement Agreement, (v) Letters of Credit issued to support
obligations of the Eagle Ford Midstream JV Sanchez Party (less any amounts drawn
thereunder and reimbursed pursuant to the Eagle Ford Midstream JV Transaction
Reimbursement Agreement) and (vi) amounts realized upon the enforcement, if any,
of the Eagle Ford Midstream JV Transaction Pledge Agreement, (c) any Loan Party
entering into and performing its obligations under the Eagle Ford Midstream JV
Transaction Guaranty, the Eagle Ford Midstream JV Transaction Netting Agreement,
the Eagle Ford Midstream JV Transaction Pledge Agreement, the Eagle Ford
Midstream JV Transaction Agreements and the Eagle Ford Midstream JV Transaction
Reimbursement Agreement, in the case of any such performance which constitutes a
direct or indirect Investment by a Loan Party in the Eagle Ford Midstream JV
Sanchez Party, any Unrestricted Subsidiary parent entity thereof, and/or the
Eagle Ford Midstream JV, to the extent described in clause (b) of this
definition, (d) if SN Catarina so elects, the exchange of some or all of the Bee
County Gas Processing Property for the Initial Eagle Ford Midstream JV Units and
(e) the grant by SN Catarina of a security interest in the Bee County Gas
Processing Property, the Bee County Gas Processing Property Ownership and
Operating Agreement and in any Eagle Ford Midstream JV Units and rights in the
Eagle Ford Midstream JV LLC Agreement so acquired, and certain related property
and any proceeds thereof pursuant to the Eagle Ford Midstream JV Transaction
Pledge Agreement and, in the case of any Eagle Ford Midstream JV Units  and
rights in the Eagle Ford Midstream JV LLC Agreement so acquired, the Eagle Ford
Midstream JV LLC Agreement.  For the sake of clarity, the purchase price of the
Bee County Gas Processing Property will count against the $80,000,000 amount in
this definition but the value of so much of the Bee County Gas Processing
Property as is exchanged for the Initial Eagle Ford Midstream JV Units, and fees
and other amounts paid by the Loan Parties under the Eagle Ford Midstream JV
Transaction Agreements on arms’ length terms, as determined by the Borrower in
good faith, shall not constitute Investments and shall not count against the
$80,000,000 amount in this definition.



-4-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(xi)The defined term “Eagle Ford Midstream JV Transaction Additional Fees” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Eagle Ford Midstream JV Transaction Additional Fees” means “Additional
Processing Fees” and “Additional Processing True-Up Fees”, each as defined in
the Eagle Ford Midstream JV Transaction Agreements.

(xii)The defined term “Eagle Ford Midstream JV Transaction Agreements”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Eagle Ford Midstream JV Transaction Agreements” means the purchase and sale
agreement for the Bee County Gas Processing Property, the Bee County Gas
Processing Property Ownership and Operating Agreement, natural gas processing
agreements, gathering agreements and related agreements, if any, entered into
with the Eagle Ford Midstream JV Counterparty in connection with the Eagle Ford
Midstream JV Transaction, which purchase and sale agreement, Bee County Gas
Processing Property Ownership and Operating Agreement, natural gas processing
agreements, gathering agreements and related agreements are acceptable to
Administrative Agent, as confirmed by the Administrative Agent in writing when
such agreements are or were entered into.

(xiii)The defined term “Eagle Ford Midstream JV Transaction Netting Agreement”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Eagle Ford Midstream JV Transaction Netting Agreement” means an agreement
between one or more Loan Parties, the Eagle Ford Midstream JV Sanchez Party and,
if applicable, the Eagle Ford Midstream JV (collectively for purposes of this
definition, the “Sanchez Parties”) on the one hand and the Eagle Ford Midstream
JV Counterparty and, if applicable, the Eagle Ford Midstream JV on the other
hand, which agreement is acceptable to Administrative Agent, as confirmed by the
Administrative Agent in writing when such agreement is or was entered into and
provides for the netting of amounts owed by the Sanchez Parties to the Eagle
Ford Midstream JV Counterparty under the Eagle Ford Midstream JV Transaction
Agreements against amounts owed by the Eagle Ford Midstream JV Counterparty to
the Sanchez Parties under the Eagle Ford Midstream JV Transaction Agreements.

(xiv)The defined term “Eagle Ford Midstream JV Transaction Pledge Agreement” in
Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Eagle Ford Midstream JV Transaction Pledge Agreement” means the pledge
agreement made by SN Catarina and the Eagle Ford Midstream JV Sanchez Party in
favor of the Eagle Ford Midstream JV Counterparty and, if applicable, the Eagle
Ford Midstream JV, which pledge agreement is acceptable to Administrative Agent,
as confirmed by the Administrative Agent in writing when such pledge agreement
is or was entered into.

-5-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(xv)      The defined term “Eligible Midstream Assets” in Section 1.02 of the
Credit Agreement is hereby amended by inserting the following sentence at the
end thereof:

“For the sake of clarity, Eligible Midstream Assets includes permits, licenses,
rights and other property (whether granted by a Loan Party or a third party,
including any Governmental Authority) used or useful in connection with the
operation of Eligible Midstream Assets.”

(xvi)     The defined term “First Amendment” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement dated the First Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, RBC, as an Issuing Bank and the
Administrative Agent.

(xvii)     The defined term “Initial Eagle Ford Midstream JV Units” in Section
1.02 of the Credit Agreement is hereby deleted and the following is substituted
therefor:

“Initial Eagle Ford Midstream JV Units” means Equity Interests in the Eagle Ford
Midstream JV in an amount equal to the lesser of (i) 2% of the issued and
outstanding Equity Interests in the Eagle Ford Midstream JV at the time of
acquisition by a Loan Party thereof and (ii) such amount of the issued and
outstanding Equity Interests in the Eagle Ford Midstream JV at the time of
acquisition by a Loan Party thereof as has a value of $5,000,000, as determined
by the Borrower in good faith at such time. For the sake of clarity, SN Catarina
may receive more than the foregoing amounts; provided that any excess over and
above such amounts is distributed by SN Catarina substantially concurrently to
Borrower and Borrower substantially concurrently after receipt of such excess
amount contributes such excess amount to SN Midstream.

(xviii)    The defined term “Issuing Bank” in Section 1.02 of the Credit
Agreement is hereby deleted and the following is substituted therefor:

“Issuing Bank” means RBC and any other Lender that agrees with the Borrower and
Administrative Agent to act as an Issuing Bank, in each case, in its capacity as
an issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.08(i).

(xix)The defined term “LC Commitment” in Section 1.02 of the Credit Agreement is
hereby deleted and the following is substituted therefor:

“LC Commitment” at any time means Eighty Million Dollars ($80,000,000).

(xx)The defined term “Point Comfort Port JV Transaction” in Section 1.02 of the
Credit Agreement is hereby deleted and the following is substituted therefor:



-6-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



              “Point Comfort Port JV Transaction” collectively means (a) direct
or indirect Investments by any Loan Party in the Point Comfort Port JV Sanchez
Party, any Unrestricted Subsidiary parent entity thereof, and/or the Point
Comfort Port JV in an aggregate amount, without duplication, not to exceed
$10,000,000 comprised of (i) cash contributions to the Point Comfort Port JV
Sanchez Party (including cash contributions made indirectly through the Point
Comfort Port JV Sanchez Party’s Unrestricted Subsidiary parent(s), if any)  and
(ii) amounts paid pursuant to the Point Comfort Port JV Transaction Guaranty to
the extent not reimbursed by the Point Comfort Port JV Sanchez Party and (b) any
Loan Party entering into and performing its obligations under the Point Comfort
Port JV Transaction Guaranty and the Point Comfort Port JV Transaction
Agreements, in the case of any such performance which constitutes a direct or
indirect Investment by a Loan Party in the Point Comfort Port JV Sanchez Party,
to the extent described in clause (a) of this definition.

(xxi)The defined term “Second Amendment” in Section 1.02 of the Credit Agreement
is hereby deleted and the following is substituted therefor:

“Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated the Second Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, RBC, as an Issuing Bank and the
Administrative Agent.

(xxii)The defined term “Third Amendment” in Section 1.02 of the Credit Agreement
is hereby deleted and the following is substituted therefor:

“Third Amendment” means that certain Third Amendment to Second Amended and
Restated Credit Agreement dated the Third Amendment Effective Date among the
Borrower, the Guarantors, the Required Lenders, RBC, as an Issuing Bank and the
Administrative Agent.

(xxiii)    The introductory clause to the defined term “Unrestricted Subsidiary”
in Section 1.02 of the Credit Agreement is hereby deleted and the following is
substituted therefor:

“Unrestricted Subsidiary” means SN Midstream, SN Services, Catarina Midstream
and each other Subsidiary of the Borrower that is designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to a resolution
of the Board of Directors of Borrower (in each case for so long as such Person
remains a Subsidiary), but only to the extent that such Subsidiary:

(xxiv)   The second sentence after clause (d) of the defined term “Unrestricted
Subsidiary” in Section 1.02 of the Credit Agreement is hereby amended by
restating “If at any time any Unrestricted Subsidiary would fail” to read “If at
any time any Unrestricted Subsidiary remains a Subsidiary and would fail”.



-7-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(xxv)The following terms defined in Section 1.02 of the Credit Agreement are
hereby deleted in their entirety:

“Annualized Consolidated Net Interest Expense”

“DW Midstream Unrestricted Subsidiary”

(xxvi)The first sentence of Section 2.08(a) of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“Subject to the terms and conditions set forth herein, the Borrower may request
any Issuing Bank to issue Letters of Credit in dollars for its own account or
for the account of any of its Restricted Subsidiaries (or, subject to the
limitations of Section 9.05(l), any Person that at the time of such issuance is
an Unrestricted Subsidiary or JV Entity), in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time
during the Availability Period.”

(xxvii)The introductory clause of the first sentence of Section 2.08(b) of the
Credit Agreement is hereby deleted and the following is substituted therefor:

“To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the Issuing Bank
selected by the Borrower and to the Administrative Agent (not less than three
(3) Business Days in advance of the requested date of issuance, amendment,
renewal or extension) a notice:”

(xxviii)The second sentence of Section 2.08(b) of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“If requested by such Issuing Bank, the Borrower shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any request
for a Letter of Credit.”

(xxix)The introductory clause of the first sentence of Section 2.08(e) of the
Credit Agreement is hereby deleted and the following is substituted therefor:

“If any Issuing Bank shall make any LC Disbursement in respect of a Letter of
Credit, the Borrower shall reimburse such LC Disbursement by paying such Issuing
Bank, through the Administrative Agent, an amount equal to such LC Disbursement
…”

(xxx)The fourth sentence of Section 2.08(e) of the Credit Agreement is hereby
deleted and the following is substituted therefor:



-8-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



“Promptly following receipt by the Administrative Agent of any payment from the
Borrower pursuant to this ‎Section 2.08(e), the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Lenders have made payments pursuant to this Section 2.08(e) to reimburse such
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear.”

(xxxi)The second sentence of Section 2.08(f) of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties shall have any liability or responsibility by reason of or
in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
such Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.”

(xxxii)    Section 2.08(g) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(g) Disbursement Procedures.  Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it.  Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.”

(xxxiii)Section 2.08(h) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),



-9-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans.  Interest accrued pursuant to this Section 2.08(h)‎ shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Lender pursuant to ‎Section 2.08(d) to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.”

(xxxiv)The first sentence of Section 2.08(i) of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“Any Issuing Bank may be replaced or resign at any time by written agreement
among the Borrower, the Administrative Agent, such replaced Issuing Bank and a
successor Issuing Bank.”

(xxxv)The seventh sentence of Section 2.08(j) of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, the Issuing Banks for LC Disbursements for which
they have not been reimbursed and, to the extent not so applied, shall be held
for the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Borrower under this Agreement or the
other Loan Documents pursuant to Section 10.02(c).”

(xxxvi)Section 5.06(c)(v) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 5.06(c), then, without prejudice to any
rights or remedies of any Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks ratably in accordance with their
respective shares of the Defaulting Lender’s LC Exposure that is neither cash
collateralized or reallocated until such LC Exposure is cash collateralized
and/or reallocated;”

(xxxvii)Section 5.06(d) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit issued by it, unless
it



-10-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



is satisfied that the related LC Exposure will be 100% covered by the
Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 5.06(c), and participating
interests in any such newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 5.06(c)(i) (and Defaulting Lenders shall not participate therein); and”

(xxxviii)The second sentence of Section 7.01 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“As of the Fourth Amendment Effective Date, Schedule 7.01 is an accurate
corporate organizational chart of Borrower and its Subsidiaries and shows the
ownership of all Equity Interests in such Persons.”

(xxxix)   Section 7.14 of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“Section 7.14  Subsidiaries.  Schedule 7.14 sets forth the name of, and the
ownership interest of Borrower in, each Subsidiary of Borrower as of the Fourth
Amendment Effective Date.  As of the Fourth Amendment Effective Date there are
no Unrestricted Subsidiaries other than SN Midstream, SN Services and Catarina
Midstream; provided at such time as the disposition of Equity Interests in
Catarina Midstream described in clause (iii) of the definition of DW Midstream
Transaction closes Catarina Midstream will cease to be an Unrestricted
Subsidiary.”

(xl)Section 9.04 of the Credit Agreement is hereby amended by deleting the word
“and” before clause (e) and inserting the following new clause (f) immediately
before the proviso:

“and (f) repurchases, for aggregate consideration not to exceed $1,000,000, of
Equity Interests issued by Borrower;”

(xli) Section 9.05(l) of the Credit Agreement is hereby amended by restating the
text therein that reads “Letters of Credit issued hereunder to support Debt or
other obligations of any Unrestricted Subsidiary or any JV Entity” to read
“Letters of Credit issued hereunder to support Debt or other obligations of any
Person that, at the time of issuance of such Letter of Credit, is an
Unrestricted Subsidiary or JV Entity”.

(xlii)Section 9.05(m) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(m)Investments in Unrestricted Subsidiaries (including for the avoidance of
doubt Investments in Catarina Midstream, the Eagle Ford Midstream JV Sanchez
Party, the Point Comfort Port JV Sanchez Party, SN Midstream and SN Services in
excess of amounts otherwise provided in this Agreement)



-11-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(excluding Letters of Credit to support Debt or other obligations of
Unrestricted Subsidiaries and JV Entities, which shall be permitted only to the
extent permitted under Section 9.05(l) and, in the case of the Eagle Ford
Midstream JV Sanchez Party, Section 9.05(n)) comprised of (i) cash in an
aggregate amount at any time outstanding not exceeding the remainder of (A) the
Unrestricted Subsidiary Maximum Cash Investment Amount minus (B) the aggregate
face amount outstanding of Letters of Credit issued pursuant to Section 9.05(l),
(ii) Eligible Midstream Assets and (iii) SPP Units;”

(xliii)     Clause (ii) in the introductory paragraph of Section 9.11 of the
Credit Agreement is hereby amended by inserting “and SPP Units” after “Eligible
Midstream Assets”.

(xliv)Section 9.11(f) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(f)the sale, conveyance, transfer, lease or other  disposition of (i) Eligible
Midstream Assets, (ii) SPP Units and (iii) cash to an Unrestricted Subsidiary
pursuant to Sections 9.05(m) and 9.05(n).”

(xlv) Section 11.09 of the Credit Agreement is hereby amended by inserting the
following text at the end thereof:

“Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (i) until such time as the security interests in the right, title and
interest of SN Catarina in the Bee County Gas Processing Property, the Bee
County Gas Processing Property Ownership and Operating Agreement, the Eagle Ford
Midstream JV Units and the Eagle Ford Midstream JV LLC Agreement and any
proceeds of any thereof are released in accordance with the Eagle Ford Midstream
JV Transaction Pledge Agreement and the Eagle Ford Midstream JV LLC Agreement,
none of such right, title and interest shall be subject to any security interest
or other Lien to secure the Obligations and (ii) each Lender and each Issuing
Bank hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection therewith. The delivery by the
Administrative Agent of all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrower in
connection with the contribution of the DW Midstream Assets by a Loan Party to
Catarina Midstream in connection with the DW Midstream Transaction is subject to
the condition that the Administrative Agent shall have received evidence
reasonably satisfactory to it that the Loan Party contributing such DW Midstream
Assets shall receive the purchase price therefor substantially concurrently with
the execution and delivery of such releases, terminations statements,
assignments or other documents.



-12-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(xlvi)    The second proviso in Section 12.02(b) of the Credit Agreement is
hereby deleted and the following is substituted therefor:

“provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or any Issuing Bank hereunder
or under any other Loan Document without the prior written consent of the
Administrative Agent or such Issuing Bank, as the case may be.”

(xlvii)    Section 12.03(c) of the Credit Agreement is hereby deleted and the
following is substituted therefor:

“(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank under ‎Section 12.03(a) or
Section 12.03(b), each Lender severally agrees to pay to the Administrative
Agent or such Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Issuing Bank in its capacity as such.”

(xlviii) The second sentence of Section 12.04(a) of the Credit Agreement is
hereby deleted and the following is substituted therefor:

“Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Banks and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.”

(xlix) The first sentence of Section 12.04(c)(i) of the Credit Agreement is
hereby deleted and the following is substituted therefor:

“(c)(i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (1) such Lender’s obligations under
this Agreement shall remain unchanged, (2) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (3) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.”



-13-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(l)      The first sentence of Section 12.13 of the Credit Agreement is hereby
deleted and the following is substituted therefor:

“This Agreement, the other Loan Documents, and the agreement of the Lenders to
make Loans and the Issuing Banks to issue, amend, renew or extend Letters of
Credit hereunder are solely for the benefit of the Borrower, and no other Person
(including, without limitation, any Subsidiary of the Borrower, any obligor,
contractor, subcontractor, supplier or materialmen) shall have any rights,
claims, remedies or privileges hereunder or under any other Loan Document
against the Administrative Agent, any Issuing Bank or any Lender for any reason
whatsoever.”

(li)The words “the Issuing Bank” are deleted and the words “any Issuing Bank”
are substituted therefor in the following:

(a)the defined terms “Change in Law,” “Excluded Taxes,” “Governmental Authority,
“LC Disbursement,” “Letter of Credit Agreements,” “Material Adverse Effect,”
“Obligations”; and

(b)the third sentence of Section 2.08(j), the first sentence of Section 4.02,
Section 5.01(b), the first sentence of Section 5.01(c), Section 5.01(d), Section
6.02(e), the first sentence of Section 12.02(a), the fourth sentence of Section
12.02(a), Section 12.03(a)(iv), the third sentence of Section 12.04(b)(iv),
Section 12.05(a), Section 12.11(h)(ii), and the second sentence of Section
12.11. 

(lii)The words “the Issuing Bank” are deleted and the words “an Issuing Bank”
are substituted therefor in the following:

(a)the defined term “Defaulting Lender”; and

(b)the fifth sentence of Section 2.08(e), the first sentence of Section 2.08(f),
the second, fourth and fifth sentences of Section 2.08(i), Section 4.01(a),
Section 4.03, the second sentence of Section 5.03(c) and the first sentence of
Section 12.04(a).

(liii)The words “the Issuing Bank” are deleted and the words “the Issuing Banks”
are substituted therefor in the following:

(a)Section 2.07(b)(i), Section 2.07(b)(iii), Section 2.07(d), the second
sentence of Section 2.08(j), Section 5.06(e), the introductory clause to Section
6.02, Section 11.06, the second sentence of Section 12.02(a), Section
12.03(a)(iii), the second and fourth sentences of Section 12.04(b)(iv), and the
introductory clause of Section 12.11.

(liv)The words “the Issuing Bank” are deleted and the words “such Issuing Bank”
are substituted therefor in the following:

(a)Section 2.08(d), and the third sentence of Section 2.08(f).



-14-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



(lv)    The words “the Issuing Bank” are deleted and the words “each Issuing
Bank” are substituted therefor in the following:

(a)Section 3.05(b), the first sentence of Section 5.03(c), Section 11.01,
Section 11.04, Section 11.09, the third sentence of Section 2.08(f) and Section
12.03(b).

(lvi)  The words “the Issuing Bank” are deleted and the words “the applicable
Issuing Bank” are substituted therefor in the following:

(a)the third sentence of Section 2.08(e), and the fourth sentence of Section
2.08(f).

(lvii)A new Schedule 7.01 to the Credit Agreement, “Corporate Organizational
Chart” in the form attached as Schedule 7.01 to this Fourth Amendment is hereby
added to the Credit Agreement in substitution for the prior Schedule 7.01.

(lviii)A new Schedule 7.14 to the Credit Agreement, “Subsidiaries” in the form
attached as Schedule 7.14 to this Fourth Amendment is hereby added to the Credit
Agreement in substitution for the prior Schedule 7.14.

3.Loan Parties’ Ratification. Subject to the conditions set out in Section 5,
Borrower (and each Loan Party by its execution in the space provided below under
“ACKNOWLEDGED for purposes of Sections 3 and 4”)  hereby ratifies all of its
Obligations under the Credit Agreement and each of the Loan Documents to which
it is a party (other than the Guaranty which is specifically addressed in
Section 4), and agree and acknowledge that the Credit Agreement and each of the
Loan Documents to which it is a party (other than the Guaranty which is
specifically addressed in Section 4) are and shall continue to be in full force
and effect. Nothing in this Fourth Amendment extinguishes, novates or releases
any right, claim, Lien, security interest or entitlement of any of the Lenders,
any Issuing Bank or the Administrative Agent created by or contained in any of
such documents nor is any Loan Party released from any covenant, warranty or
obligation created by or contained herein or therein.  Each Loan Party (other
than the Borrower) agrees that its execution and delivery of this Fourth
Amendment does not indicate or establish an approval or consent requirement by
any such Loan Party under the Credit Agreement in connection with the execution
and delivery of amendments to the Credit Agreement, the Notes or any of the
other Loan Documents (other than any Loan Document to which such a Loan Party is
a party).

4.Guarantors’ Ratification. Each Guarantor by its execution in the space
provided below under “ACKNOWLEDGED for purposes of Sections 3 and 4” hereby
ratifies, confirms, acknowledges and agrees that its obligations under the
Guaranty are in full force and effect and that such Guarantor continues to
unconditionally and irrevocably guarantee the full and punctual payment, when
due, whether at stated maturity or earlier by acceleration or otherwise, of the
Obligations, and its execution and delivery of this Fourth Amendment does not
indicate or establish an approval or consent requirement by any Guarantor under
the Guaranty in connection with the execution and delivery of amendments to the
Credit Agreement, the Notes or any of the



-15-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



other Loan Documents (other than the Guaranty or any other Loan Document to
which a Guarantor is a party).

5.Conditions to Effectiveness of Fourth Amendment. This Fourth Amendment shall
be effective upon the satisfaction, in the Administrative Agent’s sole
discretion, of the following conditions precedent:

(i)The Administrative Agent shall have executed, and shall have received from
the Borrower, RBC, as Issuing Bank, and the Required Lenders duly executed
signature pages to, this Fourth Amendment, and shall have received a duly
executed acknowledgement of Section 4 of this Fourth Amendment from each
Guarantor; and

(ii)the Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably request.

6.No Implied Amendment, Waiver or Consent. This Fourth Amendment shall not
constitute an amendment or waiver of any provision not expressly referred to
herein and shall not be construed as a consent to any action on the part of the
Borrower that would require a waiver or consent of the Lenders or Required
Lenders, as applicable, or an amendment or modification to any term of the Loan
Documents except as expressly stated herein.

7.Miscellaneous. This Fourth Amendment is a Loan Document. Except as affected by
this Fourth Amendment, the Loan Documents are unchanged and continue in full
force and effect. However, in the event of any inconsistency between the terms
of the Credit Agreement, as amended by this Fourth Amendment, and any other Loan
Document, the terms of the Credit Agreement will control and the other document
will be deemed to be amended to conform to the terms of the Credit Agreement.
All references to the Credit Agreement will refer to the Credit Agreement as
amended by this Fourth Amendment and any other amendments properly executed
among the parties. Borrower agrees that all Loan Documents to which it is a
party (whether as an original signatory or by assumption of the Obligations)
remain in full force and effect and continue to evidence its legal, valid and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Fourth Amendment or are amended in connection with this Fourth
Amendment). AS A MATERIAL INDUCEMENT TO THE ADMINISTRATIVE AGENT AND LENDERS
PARTY HERETO TO ENTER INTO THIS FOURTH AMENDMENT, BORROWER RELEASES THE
ADMINISTRATIVE AGENT, THE ISSUING BANKS, THE LENDERS AND THEIR RESPECTIVE
PREDECESSORS, SUCCESSORS, ASSIGNS, DIRECTORS, OFFICERS, EMPLOYEES, TRUSTEES,
AGENTS AND ATTORNEYS FROM ANY LIABILITY FOR ACTIONS OR FAILURES TO ACT IN
CONNECTION WITH THE LOAN DOCUMENTS PRIOR TO THE FOURTH AMENDMENT EFFECTIVE DATE.
NO COURSE OF DEALING BETWEEN BORROWER OR ANY OTHER PERSON, ON THE ONE HAND, AND
THE ADMINISTRATIVE AGENT, ISSUING BANKS AND THE LENDERS, ON THE OTHER, WILL BE
DEEMED TO HAVE ALTERED OR AMENDED THE CREDIT AGREEMENT OR AFFECTED BORROWER’S,
THE ADMINISTRATIVE AGENT’S, THE ISSUING BANKS’ OR THE LENDERS’ RIGHT TO ENFORCE
THE CREDIT AGREEMENT AS WRITTEN. This Fourth Amendment will be



-16-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



binding upon and inure to the benefit of each of the undersigned and their
respective successors and permitted assigns.

8.Form. Each agreement, document, instrument or other writing to be furnished to
the Administrative Agent and/or the Lenders under any provision of this
instrument must be in form and substance satisfactory to the Administrative
Agent and its counsel.

9.Headings. The headings and captions used in this Fourth Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Fourth Amendment, the Credit Agreement, or the other Loan Documents.

10.Interpretation. Wherever possible each provision of this Fourth Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Fourth Amendment shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Fourth Amendment.

11.Multiple Counterparts. This Fourth Amendment may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same agreement. This Fourth Amendment may be transmitted and/or signed
by facsimile, telecopy or electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as manually‑signed originals and shall be binding on all Loan
Parties, all Lenders, the Administrative Agent and the Issuing Banks. The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually‑signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.

12.Governing Law.  This FOURTH AMENDMENT shall be governed by, and construed in
accordance with the laws of the State of NEW YORK without regard to any
choice-of-law provisions that would require the application of the law of
another jurisdiction.  EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS FOURTH AMENDMENT OR ANY OTHER LOAN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.

[Signature Pages Follow]

 

 



-17-

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.

 

 

 

 

BORROWER:

 

SANCHEZ ENERGY CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ G. Gleeson Van Riet

 

 

G. Gleeson Van Riet

 

 

Senior Vice President – Chief Financial

 

 

Officer





Signature Page 1

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

ACKNOWLEDGED for the purposes stated in Sections 3 and 4:

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

SEP HOLDINGS III, LLC,

 

a Delaware limited liability company

 

 

 

SN MARQUIS LLC,

 

a Delaware limited liability company

 

 

 

SN COTULLA ASSETS, LLC,

 

a Texas limited liability company

 

 

 

SN OPERATING, LLC,

 

a Texas limited liability company 

 

 

 

SN TMS, LLC,

 

a Delaware limited liability company 

 

 

 

SN CATARINA, LLC,

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ G. Gleeson Van Riet

 

 

G. Gleeson Van Riet

 

 

Senior Vice President – Chief Financial Officer

 





Signature Page 2

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

ROYAL BANK OF CANADA, as Administrative Agent

 

 

 

 

 

By:

/s/ Yvonne Brazier

 

Name:

Yvonne Brazie

 

Title:

Manager, Agency

 





Signature Page 3

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

LENDERS:

 

 

 

ISSUING BANK AND LENDER:

 

 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 





Signature Page 4

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Michael Higgins

 

Name:

Michael Higgins

 

Title:

Director

 





Signature Page 5

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Doreen Barr

 

Name:

Doreen Barr

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Warren Van Heyst

 

Name:

Warren Van Heyest

 

Title:

Authorized Signatory

 





Signature Page 6

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

COMPASS BANK

 

 

 

 

 

 

 

By:

/s/ Umar Hassan

 

Name:

Umar Hassan

 

Title:

Senior Vice President

 





Signature Page 7

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

SUNTRUST BANK

 

 

 

 

 

 

 

By:

/s/ Chulley Bogle

 

Name:

Chulley Bogle

 

Title:

Vice President

 





Signature Page 8

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

ING CAPITAL LLC

 

 

 

 

 

 

 

By:

/s/ Josh Strong

 

Name:

Josh Strong

 

Title:

Director

 

 

 

 

By:

/s/ Charles Hall

 

Name:

Charles Hall

 

Title:

Managing Director

 





Signature Page 9

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

By:

/s/ Kelly Graham

 

Name:

Kelly Graham

 

Title:

Vice President

 





Signature Page 10

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

IBERIABANK

 

 

 

 

 

 

 

By:

/s/ Stacy Goldstein

 

Name:

Stacy Goldstein

 

Title:

Senior Vice President

 





Signature Page 11

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

MUFG UNION BANK, N.A., f/k/a Union Bank, N.A.

 

 

 

 

By:

/s/ Tina M. Snouffer

 

Name:

Tina M. Snouffer

 

Title:

Managing Director

 





Signature Page 12

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

SOCIÉTÉ GENÉRALÉ

 

 

 

 

 

 

 

By:

/s/ David M. Bornstein

 

Name:

David M. Bornstein

 

Title:

Director

 





Signature Page 13

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

 

 

By:

/s/ James V. Ducote

 

Name:

James V. Ducote

 

Title:

Managing Director

 





Signature Page 14

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

 

 

By:

/s/ Mark Roche

 

Name:

Mark Roche

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael Willis

 

Name:

Michael Willis

 

Title:

Managing Director

 





Signature Page 15

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

 

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

Title:

Managing Director

 





Signature Page 16

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Ben Leonard

 

Name:

Ben Leonard

 

Title:

Vice President

 





Signature Page 17

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

COMERICA BANK

 

 

 

 

 

 

 

By:

/s/ Jeffery Treadway

 

Name:

Jeffery Treadway

 

Title:

Senior Vice President

 





Signature Page 18

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



 

FIFTH THIRD BANK

 

 

 

 

 

 

 

By:

/s/ Justin Bellamy

 

Name:

Justin Bellamy

 

Title:

Director

 

 

 



Signature Page 19

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 



SCHEDULE 7.01

 

CORPORATE ORGANIZATIONAL CHART

 

 

Picture 49 [sn20150930ex102c953c5001.jpg]

 

All of the membership interests in each of SEP Holdings III, LLC, SN Marquis
LLC, SN Cotulla Assets, LLC, SN Operating, LLC, SN Midstream, LLC, SN TMS, LLC,
SN Services, LLC, and SN Catarina, LLC are owned by Sanchez Energy Corporation.

 

 



Schedule 7.01

--------------------------------------------------------------------------------

 



SCHEDULE 7.14

SUBSIDIARIES

 

 

 

 

 

Name of Subsidiary

Jurisdiction of Organization

Federal Taxpayer ID

Ownership Interest

Catarina Midstream, LLC

Delaware

Pending

100% Membership Interest held by SN Catarina, LLC

SEP Holdings III, LLC

Delaware

45-3193696

100% Membership Interest held by Borrower

SN Marquis LLC

Delaware

45-3090102

100% Membership Interest held by Borrower

SN Cotulla Assets, LLC

Texas

45-3090102

100% Membership Interest held by Borrower

SN Operating, LLC

Texas

38-3902143

100% Membership Interest held by Borrower

SN Midstream, LLC

Delaware

45-3090102

100% Membership Interest held by Borrower

SN TMS, LLC

Delaware

45-3090102

100% Membership Interest held by Borrower

SN Catarina, LLC

Delaware

45-3090102

100% Membership Interest held by Borrower

SN Services, LLC

Delaware

45-3090102

100% Membership Interest held by Borrower

 

Schedule 7.14

Fourth Amendment to Sanchez

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------